Exhibit 10.23

AUDIENCE

INTERNATIONAL DISTRIBUTOR AGREEMENT

This International Distributor Agreement (“Agreement”) is entered into as of
March 31, 2014 (“Effective Date”), between AUDIENCE SINGAPORE PTE. LTD., a
Singapore corporation with principal offices at 2 Changi Business Park Avenue 1,
Level 2, Suite 31, Singapore 486015 (“Audience”), and COMTECH INTERNATIONAL
(HONG KONG) LIMITED, a Hong Kong corporation, with offices at Skyworth Building,
9th Floor, Science Park, Nanshan District, Shenzen, China (“Distributor”).

In consideration of the mutual promises contained herein, the parties agree as
follows:

1. DEFINITIONS

(a) “Products” shall mean those products listed in Exhibit A attached hereto.

(b) “Territory” shall mean that geographic area identified in Exhibit B attached
hereto.

2. APPOINTMENT

(a) Appointment. Subject to the terms and conditions set forth herein, Audience
hereby appoints Distributor as Audience’s non-exclusive distributor for the
Products to those accounts specifically named in Exhibit A, in the Territory,
and Distributor hereby accepts such appointment. Accordingly, subject to the
terms and conditions herein, Audience hereby grants Distributor, and Distributor
accepts, under Audience’s intellectual property rights, a non-transferable,
non-sublicensable, non-exclusive license, during the term of this Agreement, to
offer for sale and sell the Products directly to those accounts specifically
named in Exhibit A whose principal place of business is within the Territory.

(b) Limitation on Distributor’s Rights to the Products. Distributor shall have
no right (i) to copy, modify, disassemble, reverse engineer, or remanufacture
any Product or part thereof; (ii) modify, remove or obstruct any proprietary
rights notice contained within the Product; or (iii) without Audience’s prior
written approval, distribute the Product to third parties for remarketing,
including without limitation to sub-distributors or resellers.

(c) Territorial Responsibility.

(a) Distributor shall pursue diligent sales policies and procedures to realize
the maximum sales potential for the Products in the Territory. Distributor’s
promotion shall include but not be limited to preparing promotional materials in
appropriate languages for the Territory, advertising the Products in trade
publications within the Territory, participating in appropriate trade shows, and
directly soliciting orders from customers for the Products. Distributor shall
provide Audience with detailed quarterly reports specifying Distributor’s
activities under this Agreement.

(b) Distributor shall neither advertise the Products nor solicit orders outside
the Territory, or to accounts other than those specifically identified in
Exhibit A, without the prior written consent of Audience. If Distributor
receives an inquiry from a potential customer outside the Territory, Distributor
shall direct such customer to Audience and shall promptly forward such inquiry
to Audience.

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Reservation of Rights. Audience reserves the right to market and distribute
its products, including the Products, directly or through third parties anywhere
in the world, including the Territory. Audience reserves the right, from time to
time, in its sole discretion and without liability to Distributor or any other
third party to discontinue the manufacture or sale of, or otherwise render or
treat as obsolete, change, add to, or delete Products. Audience will use
commercially reasonable efforts to notify Distributor at least [****] in advance
of any Product discontinuance and will allow Distributor a last-time buy
opportunity in multiple wafer equivalent quantities, subject to Audience’s
reasonable lot requirements. Audience will also provide Distributor written
notice of any additions to its Product line.

(e) Conflict of Interest. Distributor warrants to Audience that it does not
currently represent or promote any lines or products that compete with the
Products or any competitors of Audiences. During the term of this Agreement,
Distributor shall not, without Audience’s prior written consent, represent,
promote or otherwise try to sell anywhere in the world, any lines or products
that, in Audience’s judgment, compete with the Products or otherwise create a
conflict of interest in handling Audience’s confidential information, including
without limitation through distribution of products on behalf of a competitor of
Audience. Immediately prior to the execution of this Agreement, Distributor
shall provide Audience with a list of the companies and products that it
currently represents and shall notify Audience in writing of any new companies
and products at least thirty (30) days prior to undertaking the promotion of any
new companies or products.

(f) Independent Contractors. The relationship of Audience and Distributor
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to (i) give either party the
power to direct and control the day-to-day activities of the other,
(ii) constitute the parties as partners, joint venturers, co-owners or otherwise
as participants in a joint or common undertaking, or (iii) allow Distributor to
create or assume any obligation on behalf of Audience for any purpose
whatsoever. All financial obligations associated with Distributor’s business are
the sole responsibility of Distributor. All sales and other agreements between
Distributor and its customers are Distributor’s exclusive responsibility and
shall have no effect on Distributor’s obligations under this Agreement.

3. TERMS OF PURCHASE

(a) Terms and Conditions. All purchases of Products by Distributor from Audience
pursuant to this Agreement shall be governed exclusively by the terms and
conditions of this Agreement. Nothing contained in Distributor’s purchase orders
shall in any way modify or add additional terms. Distributor shall not provide
the Products to its customers in a manner not authorized by Audience or in a
manner inconsistent with this Agreement. For example, Distributor will provide
to its customers indemnification, representations and warranties, disclaimers
and limits on liability identical to those in this Agreement and will require,
both contractually and in practice, that its customers respect Audience’s
intellectual property under the same terms as set forth in Sections 10 and 11
hereof.

(b) Order and Acceptance. All orders for Products submitted by Distributor shall
be initiated by written purchase order sent to Audience and requesting a
delivery date during the term of this Agreement. Distributor shall only place an
order for Products after Distributor receives a written purchase order from its
end-customer. No order shall be binding upon Audience until accepted by Audience
in writing, and Audience shall have no liability to Distributor with respect to
purchase orders that are not accepted. Audience shall use its reasonable efforts
to notify Distributor of the acceptance or rejection of an order and of the
assigned delivery date for accepted orders within ten (10) days after receipt of
the purchase order. No

 

-2-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

partial shipment of an order shall constitute the acceptance of the entire
order, absent the written acceptance of such entire order. Unless Distributor
clearly advises Audience to the contrary in writing, Audience may make partial
shipments, to be separately invoiced and paid for when due. Delay in delivery of
any installment will not relieve Distributor of its obligation to accept the
remaining deliveries. Distributor shall ship the Products only to the
end-customer listed in the applicable purchase order.

(c) Cancellation and Reschedule of Order. Distributor may cancel an order or
request a change in the shipment date for orders not yet accepted by Audience.
After acceptance by Audience, purchase orders may be deferred by the
Distributor, at no additional cost, as follows: (a) [****]: no reschedules/no
cancellations; (b) [****]: reschedules allowed, no cancellations allowed; and
(c) [****]: reschedules and cancellations allowed. Audience will also consider
Distributor’s reasonable requests to reschedule orders outside of the foregoing
timeframes; provided that Distributor will be responsible for reimbursing all
reasonable costs incurred by the Audience as a result of accommodating
Distributor’s request. Notwithstanding the foregoing, Distributor may not change
or cancel any orders for non-standard or custom hardware (IC) Products after the
acceptance of such orders by Audience.

(d) Shipping. All Products delivered pursuant to this Agreement shall be packed
for air freight shipment in Audience’s standard shipping cartons, and shall be
delivered to Distributor or its carrier F.O.B. (as defined in Section 2319 of
the California Uniform Commercial Code) Audience’s plant, at which time title to
such Products and risk of loss shall pass to Distributor. Unless otherwise
instructed in writing by Distributor, Audience shall select the carrier. All
freight, insurance, and other shipping expenses, as well as any special packing
expense, shall be paid by Distributor. Distributor shall also bear all
applicable taxes, duties, and similar charges that may be assessed against the
Products after delivery to the carrier at Audience’s plant.

(e) Allocation. Audience will use reasonable efforts to meet Distributor’s
requested delivery schedules for Products, but Audience reserves the right to
refuse, cancel or delay shipment to Distributor if (1) Distributor’s credit is
impaired, (2) Distributor is delinquent in payments or fails to meet other
credit or financial requirements established by Audience, or (3) Distributor has
failed to perform its obligations under this Agreement. Should orders for
Products exceed Audience’s available inventory, Audience will allocate its
available inventory and make deliveries on a basis Audience deems equitable, in
its sole discretion, and without liability to Distributor on account of the
method of allocation chosen or its implementation. In any event, Audience will
not be liable for any damages, direct, consequential, special or otherwise, to
Distributor or to any other person for failure to deliver or for any delay or
error in delivery of the Products for any reason whatsoever.

(f) Prices.

(a) List price is for each Product are set forth in Exhibit A attached hereto
(“List Price”). Distributor shall place purchase orders to Audience at a price
quoted or approved by Audience (“Purchase Price”). The difference between
Distributor’s Purchase Price and Distributor’s selling price to its customers
(“Commission”) shall be Distributor’s sole remuneration for the sale of
Products. The Commission is anticipated to approximate those percentage rates
set forth in Exhibit A attached hereto, but will vary depending upon, among
other factors, the costs and market conditions that affect pricing. For the
avoidance of doubt, the Commission provided to Distributor shall not apply to:
(1) any accounts other than those specifically named in Exhibit A, (2) any
repair fees and charges, (3) freight, insurance and special packaging charges,
and (4) sales, excise or similar taxes and customs duties.

 

-3-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Audience has the right at any time to revise the List Price with thirty
(30) days’ advance written notice to Distributor. Such revisions shall apply to
all orders received after the effective date of revision. Price changes shall
not affect unfulfilled purchase orders accepted by Audience prior to the
effective date of the price increase.

(c) Notwithstanding the foregoing, from time to time, to obtain specific orders,
prices for Products to an end-customer may have to be reduced below List Price.
In such cases, Audience shall have no obligation to provide prior notice of such
price decrease to Distributor, and Distributor agrees that its Commission will
be applied to such reduced price rather than the List Price.

(g) Taxes. Distributor’s Purchase Price does not include any federal, state or
local sales, use, value added or other taxes, customs duties, or similar tariffs
and fees that may be applicable to the Products. When Audience has the legal
obligation to collect such taxes, the appropriate amount shall be added to
Distributor’s invoice and paid by Distributor, unless Distributor provides
Audience with a valid tax exemption certificate authorized by the appropriate
taxing authority. Distributor represents and warrants to Audience that all
Products acquired hereunder are for redistribution in the ordinary course of
Distributor’s business. Distributor shall indemnify Audience for any claims,
costs and expenses incurred by Audience in connection with the payment or
collection of all such duties and taxes, including any related penalties.

(h) Payment; No Right to Offset. Full payment of Distributor’s Purchase Price
for the Products as well as any freight, taxes or other applicable costs
initially paid by Audience but to be borne by Distributor shall be made by
Distributor to Audience upon the earlier of, thirty (30) days from shipment or
the applicable invoice date. Payment shall be in U.S. dollars and shall be made
by certified check or wire transfer to an account designated by Audience. All
exchange, interest, banking, collection, and other charges shall be at
Distributor’s expense. Any invoiced amount not paid when due shall be subject to
a service charge of one and one-half percent (1.5%) per month. Distributor shall
pay all of Audience’s costs and expenses (including reasonable attorneys’ fees)
to collect any unpaid amounts or otherwise enforce and preserve Audience’s
rights under this Section 3(h). Transfer of title for each Product shipped to
Distributor shall be conditioned upon full payment of the Purchase Price and
other costs and expenses by Distributor. Until such payment in full, Audience
shall retain a purchase money security interest in the applicable Products.
Distributor shall have no, and hereby waives, any right to offset or withhold
from Audience’s invoices any amounts that Distributor may claim is owed to it by
Audience.

(i) Product return: In the event of a project End of Life (EOL) by a specific
customer where the Products are no longer required by such specific customers,
as verified by Distributor, and after Distributor using diligent good faith
efforts is unable to resell the relevant Products, Distributor shall have the
right to return to Audience within [****] an inventory of such Products ordered
for the specific customer up to a maximum of [****] of the Products shipped to
such customer in the immediately preceding quarter. Products may only be
returned if new, in their original packaging, and not damaged. Audience shall,
at its option, either issue a credit equal to the value of the returned
Products, or offset any amounts otherwise owed by Distributor to Audience.

4. SERVICE AND SUPPORT. Except as expressly authorized in writing by Audience,
Distributor shall not offer or agree to provide any training, support or other
services to any end-customers in connection with the Products.

 

-4-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

5. ADDITIONAL OBLIGATIONS OF DISTRIBUTOR

(a) Forecasts. Distributor shall provide Audience with [****] order forecasts,
or at such other frequency as Audience may request from time to time.

(b) Representations. Distributor shall not make any false or misleading
representations to customers or others regarding Audience or the Products.
Distributor shall not make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Products that are
not consistent with Audience’s documentation accompanying the Products or
Audience’s literature describing the Products, including the limited warranty
and disclaimers.

(c) Financial Condition. Distributor will maintain and employ in connection with
Distributor’s business under this Agreement such working capital and net worth
as may be required, in Audience’s reasonable opinion, to enable Distributor to
carry out and perform all of Distributor’s obligations and responsibilities
under this Agreement. Distributor shall devote sufficient financial and
personnel resources including technically qualified sales and service engineers
to fulfill its responsibilities under this Agreement. From time to time, on
reasonable notice by Audience, Distributor will furnish such financial reports
and other financial data as Audience may reasonably request to determine
adequacy of Distributor’s financial condition.

(d) Import and Export Requirements. Distributor shall, at its own expense, pay
all import and export licenses and permits, pay customs charges and duty fees,
and take all other actions required to accomplish the export and import of the
Products purchased by Distributor. Distributor understands that Audience is
subject to regulation by agencies of the U.S. government, including the U.S.
Department of Commerce, which prohibit export or diversion of certain technical
products to certain countries. Distributor warrants that it will comply in all
respects with the export and re-export restrictions set forth in the export
license for every Product shipped to Distributor.

(e) Records. All records prepared by or for Distributor in connection with this
Agreement will be preserved for a minimum of seven (7) years, or such longer
period as Audience may specify in writing. Such obligation to maintain, make
available and preserve records will survive the termination or expiration of
this Agreement. Annually, or as necessary, and on ten (10) days’ advance notice,
Audience will have the right, by itself and through representatives, to examine
and to audit (i) all records and accounts containing transaction data and
marketing programs for Products; (ii) Distributor’s systems, processes and
internal controls; and (iii) Distributor’s inventory, and inventory tracking and
management systems. Should such an audit lead to the conclusion that Distributor
was overpaid by Audience, Distributor shall promptly reimburse Audience and,
should the audit reveal errors in Distributor’s calculations of more than 5%,
Distributor shall promptly reimburse Audience for the cost of the audit.

(f) Notices. Distributor will: (i) notify Audience in writing of any claim or
proceeding involving the Products within two (2) days after Distributor learns
of such claim or proceeding; (ii) report promptly to Audience all claimed or
suspected Product defects; and (iii) notify Audience in writing not more than
ten (10) days after any change in the executive management of Distributor or any
transfer of more than twenty-five percent (25%) of Distributor’s voting control
or all or substantially all of its assets.

(g) Market Information. Subject to the requirements of applicable law,
Distributor will advise Audience promptly concerning any market information that
may come to Distributor’s attention respecting Audience, the Products,
Audience’s market position, or the continued competitiveness of the Products in
the Territory, including charges, complaints or claims by customers or others
about Audience or the Products; provided, however, that Distributor will not be
obligated to disclose any information in violation of any confidentiality
obligation to a third party.

 

-5-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Sales Contacts. Distributor shall assign primary and back-up sales contacts
as named below. Distributor shall give Audience a 30-days’ prior written notice
of any change in such assignment.

Primary Sales Contact:

Name:

Phone: (direct)

Email:

Back up Sales Contact:

Name:

Phone: (direct)

Email:

(i) Support Contacts. Distributor shall assign primary and back-up field
application support resource as identified below. Distributor shall give
Audience a 30-days’ prior written notice of any change in such assignment. If
Distributor and Audience agree in writing that support for the Territory
requires more than typical application support resource, a fair and reasonable
compensation shall be agreed to in writing for that support.

Primary Applications Contact:

Name:

Phone: (direct)

Email:

Back-up Applications Contact:

Name:

Phone: (direct)

Email:

(j) Facilitate Customer Discussions. Distributor shall facilitate negotiations
between Audience and end-customer with regard to the scope of work and/or
delivery of Products directly to such end-customers, track execution against
these commitments, and help Audience receive acknowledgement directly for
completion of work and/or acceptability of Product from end-customers.

6. ADDITIONAL OBLIGATIONS OF AUDIENCE

Audience shall provide Distributor, at no cost, with available marketing and
technical literature concerning the Products. Audience shall promptly respond to
all inquiries from Distributor concerning matters pertaining to this Agreement.

7. TERM AND TERMINATION

(a) Term. This Agreement shall commence on the Effective Date and shall continue
in force until terminated pursuant to this Section 7.

 

-6-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Termination for Convenience. Audience may terminate this Agreement for any
reason by giving Distributor written notice thirty (30) days in advance.

(c) Termination for Cause.

(a) If either party materially breaches this Agreement, then the other party may
terminate this Agreement on 30-days’ written notice to the defaulting party,
unless such breach is cured within such notice period. If the breach is not
cured within such notice period, then this Agreement shall automatically
terminate at the end of that period.

(b) This Agreement shall terminate immediately, without notice, (A) upon breach
by Distributor of Section 2(e) or Section 10(c), (B) upon the institution by or
against either party of insolvency, receivership or bankruptcy proceedings or
any other proceedings for the settlement of such party’s debts, (C) upon either
party’s making an assignment for the benefit of creditors, or (D) upon either
party’s dissolution or ceasing to do business in the ordinary course.

(d) Termination upon Assignment. Audience shall have the right to terminate this
Agreement immediately, without notice, in the event Distributor assigns or seeks
to assign all or substantially all of its business or assets, by operation of
law or otherwise, including in connection with a merger, stock or asset sale, or
a similar transaction.

(e) Fulfillment of Orders upon Termination. Upon termination of this Agreement
other than for Distributor’s breach pursuant to Section 7(c)(b) or Section 7(d),
Audience shall continue to fulfill, subject to the terms of Section 3 above, all
orders accepted by Audience prior to the effective date of termination. In the
event of termination pursuant to Section 7(c)(b) or Section 7(d), Audience shall
have no obligation to fulfill any pending orders, even if accepted by Audience
prior to the date giving rise to the applicable termination.

(f) Return of Materials. Within thirty (30) days after the effective date of
termination of this Agreement, Distributor shall return to Audience all unused
literature, price and delivery sheets and all other tangible instances of
Audience’s confidential information and other materials related to Audience or
the Products in its possession, and shall not use or retain copies thereof.
Effective upon the effective date of termination of this Agreement, Distributor
shall cease to use all trademarks, marks, and trade names of Audience.

(g) Survival. The provisions of Sections 2(b), 2(e), 2(f), 3(g), 5(b), 5(e),
7(e)-7(g), 8, 10 and 12 shall survive the termination of this Agreement for any
reason.

8. DISCLAIMER; LIMITATION ON LIABILITY

EXCEPT AS EXPRESSLY SET FORTH IN AUDIENCE’S LIMITED WARRANTY APPLICABLE TO
PRODUCTS, AUDIENCE MAKES NO OTHER WARRANTIES OR REPRESENTATIONS WITH REGARD
PRODUCTS OR SERVICE TO DISTRIBUTOR OR TO ANY OTHER PARTY. AUDIENCE RESERVES THE
RIGHT TO CHANGE THE WARRANTY AND SERVICE POLICY SET FORTH IN SUCH LIMITED
WARRANTY, OR OTHERWISE, AT ANY TIME, WITHOUT FURTHER NOTICE AND WITHOUT
LIABILITY TO DISTRIBUTOR OR TO ANY OTHER PARTY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AUDIENCE HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT AND FITNESS FOR ANY PARTICULAR PURPOSE.

 

-7-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

AUDIENCE’S LIABILITY ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED TO [****]
GIVING RISE TO THE APPLICABLE CLAIM. IN NO EVENT SHALL AUDIENCE BE LIABLE FOR
ANY COST OF SUBSTITUTE GOODS OR SERVICES OR FOR CONSEQUENTIAL, SPECIAL,
INCIDENTAL, OR INDIRECT DAMAGES, HOWEVER CAUSED AND BASED ON ANY THEORY OF
LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO LOST PROFITS, EVEN IF AUDIENCE HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDIES. THE PARTIES AGREE THAT THE FOREGOING
LIMITATIONS REPRESENT A REASONABLE ALLOCATION OF RISK UNDER THIS AGREEMENT.

 

9. INDEMNIFICATION

(a) By Audience. Distributor agrees that Audience has the right to defend, or at
its option to settle, and Audience agrees, at its own expense, to defend or at
its option to settle, any claim, suit or proceeding (collectively, “Action”)
brought against Distributor alleging that the use of the Products by Distributor
infringes or misappropriates any U.S. patent, copyright or trade secret.
Audience will have sole control of any such Action or settlement negotiations,
and Audience agrees to pay, subject to the limitations set forth in Sections 8
and 9(c), any final judgment entered against Distributor as a result of such
infringement in any such Action defended by Audience. Distributor agrees that
Audience, at its sole option, will be relieved of the foregoing obligations,
unless Distributor notifies Audience promptly in writing of such Action and
gives Audience authority to proceed as contemplated herein, and, at Audience’s
expense, gives Audience proper and full information and assistance to settle
and/or defend any such Action.

(b) Enjoinment of Products. If the Products, or any part thereof, are, or in the
opinion of Audience may become, the subject of any Action, or if a judicial or
other governmental authority enjoins the use or distribution of Products as a
result of an Action defended by Audience, then Audience may, at its option and
expense: (a) procure for Distributor the right to distribute or use, as
appropriate, the Products; (b) replace the Products with other suitable
Products; (c) suitably modify the Products; or (d) if the foregoing alternatives
cannot be accomplished on a commercially reasonable basis, as determined in
Audience’s sole discretion, require Distributor to return such Products and
refund the aggregate payments paid therefor by Distributor, less a reasonable
sum for use and damage.

(c) Exceptions to Audience’s Indemnification Obligations. Notwithstanding the
provisions of Section 9(b) above, Audience assumes no liability for the
following:

(a) any infringement claims (including without limitation combination or process
patents) arising out of the combination of a Product or use with other hardware,
software or other items not provided by Audience to the extent such infringement
would not have occurred absent such combination or use;

(b) the modification of the Products, or any part thereof, unless such
modification was made by Audience;

 

-8-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) any infringement claims arising out of Audience’s compliance with
Distributor’s specifications or designs; or

(d) any claim, suit or proceeding related to patents that are necessarily
infringed by the manufacture, use or sale of Products that conform to any
technical standard adopted by an standards organization or technology consortium
such as the International Organization for Standardization, the International
Electrotechnical Commission, and the CCITT/ITU.

(d) By Distributor. Distributor will indemnify and hold harmless Audience from
and against any and all third party claims, liability, damages, costs or
expenses (including attorneys’ fees) (i) arising out of the distribution of
Products after Audience has required Distributor to return such Products
pursuant to Section 9(b), or (ii) asserted under Section 9(c). Audience will not
be liable for any costs or expenses incurred without its prior written
authorization.

(e) EXCLUSIVE REMEDY. THE FOREGOING PROVISIONS OF THIS SECTION 9 STATE THE
ENTIRE LIABILITY AND OBLIGATION OF AUDIENCE AND THE EXCLUSIVE REMEDY OF
DISTRIBUTOR AND ITS CUSTOMERS WITH RESPECT TO ANY ALLEGED INFRINGEMENT BY THE
PRODUCTS OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

10. OWNERSHIP AND CONFIDENTIALITY

(a) Ownership. As between Audience and Distributor, Audience owns exclusively
all rights, title and interest in and to all intellectual property rights
embodied in or related to the Products and any other materials or information
provided or made available by Audience to Distributor hereunder or that
Distributor otherwise obtained or had access to in connection with this
Agreement. Distributor’s rights are limited solely to the specific distribution
rights expressly granted to it by Audience during the term of this Agreement.

(b) Sale Conveys no Right to Manufacture or Copy. Without limiting the
generality of anything set forth in Section 10(a) above, the Products are
offered for sale and are sold by Audience subject in every case to the condition
that such sale does not convey any license, expressly or by implication, to
manufacture, duplicate or otherwise copy or reproduce any of the Products.
Distributor shall take appropriate steps with its customers, as Audience may
request, to inform them of and ensure compliance with the restrictions contained
in this Section 10(b).

(c) Confidentiality. Distributor acknowledges that by reason of its relationship
to Audience hereunder, it will have access to certain information and materials
concerning Audience’s business, plans, customers, technology, and products,
including the Products, that are confidential and of substantial value to
Audience, which value would be impaired if such information were used or
disclosed to third parties. Distributor agrees that it will not use in any way
for its own account or the account of any third party, nor disclose to any third
party, any such confidential information of Audience. Distributor shall take
every reasonable precaution to protect the confidentiality of such information,
shall implement reasonable procedures to prohibit the disclosure, unauthorized
duplication, misuse or removal of Audience’s confidential information, and shall
disclose Audience’s confidential information only to those of its employees who
are, by written agreement, bound by the terms of this Agreement to the same
extent as Distributor, with a need for such disclosure for the purposes of this
Agreement. Without limiting the foregoing, Distributor shall use at least the
same procedures and degree of care which it uses to prevent the disclosure and
misuse of its own

 

-9-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

confidential information of like importance to prevent the disclosure and misuse
of Audience’s confidential information, but in no event less than reasonable
care. Upon request by Distributor, Audience shall advise whether or not it
considers any particular information or materials to be confidential.
Distributor shall not publish any technical description of the Products beyond
the description published by Audience (except to translate that description into
appropriate languages for the Territory). In the event of termination of this
Agreement, there shall be no use or disclosure by Distributor of any
confidential information of Audience, and Distributor shall not manufacture or
have manufactured any devices, components or assemblies utilizing any of
Audience’s confidential information. Unauthorized use by Distributor of
Audience’s confidential information will diminish the value of such information.
Therefore, if Distributor breaches any of its obligations with respect to
confidentiality or the use of such confidential information, Audience shall be
entitled to seek equitable relief to protect its interest herein, including
injunctive relief, as well as money damages, and Distributor shall indemnify and
hold Audience harmless against all losses, costs, expenses and liabilities
arising as a result of any breach of this Section 10(c).

11. TRADEMARKS

During the term of this Agreement, Distributor shall have the right to indicate
to the public that it is an authorized distributor of Audience’s Products and to
advertise (within the Territory) such Products under the trademarks, marks, and
trade names that Audience may adopt from time to time (“Audience’s Trademarks”).
Distributor shall not alter or remove any Audience’s Trademark applied to the
Products by Audience. Except as set forth in this Section 11, nothing contained
in this Agreement shall grant to Distributor any right, title or interest in
Audience’s Trademarks, and all goodwill associated with Distributor’s use of
Audience’s Trademarks hereunder shall inure solely to Audience. At no time
during or after the term of this Agreement shall Distributor challenge or assist
others to challenge Audience’s Trademarks or the registration thereof or attempt
to register any trademarks, marks or trade names confusingly similar to those of
Audience. All representations of Audience’s Trademarks that Distributor intends
to use shall first be submitted to Audience for approval of design, color, and
other details or shall be exact copies of those used by Audience.

12. GENERAL PROVISIONS

(a) Governing Law. This Agreement shall be governed by and construed under the
laws of Singapore. The parties agree that any litigation shall be subject to the
exclusive jurisdiction and venue of the courts located in Singapore. Distributor
hereby expressly consents to (i) the personal jurisdiction of the federal and
state courts within Singapore, (ii) service of process being effected upon it by
registered mail sent to the address set forth at the beginning of this
Agreement, and (iii) the uncontested enforcement of a final judgment from such
court in any other jurisdiction wherein Distributor or any of its assets are
present.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the party to be charged.

(c) Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision or portion shall be enforced to the maximum extent permissible so as
to effect the intent of the parties, and the remainder of this Agreement shall
continue in full force and effect.

 

-10-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be sent by prepaid registered or certified mail, return
receipt requested, addressed to the other party at the address shown at the
beginning of this Agreement or at such other address for which such party gives
notice hereunder. Such notice shall be deemed to have been given seven (7) days
after deposit in the mail.

(e) No Assignment. A mutually agreed consideration for Audience’s entering into
this Agreement is the reputation, business standing, and goodwill already
honored and enjoyed by Distributor under its present ownership. Accordingly,
Distributor agrees that its rights and obligations under this Agreement may not
be transferred or assigned, directly or indirectly, by operation of law or
otherwise, including without limitation in connection with a merger, sale of all
or substantially all assets or business of Distributor, or a similar
transaction, without the prior written consent of Audience. Audience may
transfer this Agreement, including without limitation in connection with a
merger, sale of all or substantially all assets or business of Audience, without
the prior written consent of Distributor. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns.

(f) Legal Expenses. The prevailing party in any legal action brought by one
party against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable attorneys’ fees.

(g) Representation by Counsel. The parties acknowledge that they have been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties.

(h) Amendments. No alteration, amendment or modification of any provision of
this Agreement shall be binding on the parties unless made in writing and signed
by duly authorized representatives of both parties.

(i) Waivers. No delay or omission by either party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any party of any breach or covenant shall not be
construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by both parties.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

The parties have executed this Agreement as of the date first above written.

 

-11-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

AUDIENCE SINGAPORE PTE. LTD. COMTECH INTERNATIONAL (HONG KONG) LIMITED By

/s/ Eve Tan

By

/s/ Henry Li

Print Name

Eve Tan

Print Name

Henry Li

Title

Director

Title

General Manager

 

-12-

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT A

COMMISSION BY ACCOUNT; PRODUCT; LIST PRICE

Commission:

  •   On [****]:

 

  ¡    [****] for logistics on current projects [****]

 

  ¡    [****] for logistics on new projects [****]

 

  •   On [****] and [****]:

  ¡    [****] for logistics

 

  ¡    Up to [****] for design activity

 

Product

List Price

[****]

[****]

[****]

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B

TERRITORY

[****]

 

**** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.